Title: To John Adams from Henry Laurens, 19 May 1778
From: Laurens, Henry
To: Adams, John


     
      Dear Sir
      York Town 19th. May 1778
     
     Will you permit me to congratulate with you upon the favorable appearances in our American concerns and particularly upon your safe arrival at Paris, and further to request you will forward in the best manner the times will afford, the two inclosed Letters, one to Ralph Izard Esquire and the other to my daughter in Law in London the latter if War is kindled between France and England must take a circuitous route by Holland or Flanders and under particular protection. Command me at any time to do ten times as much in return and be assured of my chearful obedience.
     You are so fully informed of the State of affairs in this quarter by the Committee of foreign correspondence it would be committing waste upon time to repeat. We have this Instant an account of the Enemy’s movements from Philadelphia under clouds of mancevre and stratagem, time will shew whether they mean to attack Gen. Washington or to penetrate Jersey and cross over to New York. Our Commander in Chief is also in motion and if they don’t face him he will be on their Skirts.
     
      I wish you every degree of happiness & am with great Respect Dear sir Your Obedient hum’ servt
      Henry Laurens
     
    